DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1, 4, 5, 7 and 8, there is no cited art that discloses a circuit comprising:
a metal-oxide-semiconductor (MOS) transistor having a source terminal coupled to one line of a power supply line and a ground line; 
a voltage generation circuit configured to generate a first voltage corresponding to a resistance value of wiring between the one line and the source terminal; and
 a control circuit configured to cause the MOS transistor to generate a predetermined current based on the first voltage, wherein the voltage generation circuit includes a variable resistor circuit having a resistance value corresponding to the resistance value of the wiring, 
a voltage output circuit configured to output a second voltage corresponding to the resistance value of the variable resistor circuit, and 
an adder circuit configured to output, as the first voltage, a voltage obtained by adding the second voltage and a reference voltage” (Examiner’s emphasis).
No cited art discloses all the elements connected and operative as recited in claim 1 and having a variable resistor having a resistance value corresponding to the resistance value of the wire connected to the source of the MOS transistor and generating a voltage corresponding to the resistance of the variable resistor.
With respect to claims 3 and 11-12, there is no cited art that discloses a circuit comprising:
a metal-oxide-semiconductor (MOS) transistor having a source terminal coupled to one line of a power supply line and a ground line; 
a voltage generation circuit configured to generate a first voltage corresponding to a resistance value of wiring between the one line and the source terminal; and
 a control circuit configured to cause the MOS transistor to generate a predetermined current based on the first voltage, wherein 
the voltage generation circuit includes a variable resistor circuit having a resistance value corresponding to the resistance value of the wiring, and
the first voltage is generated at a predetermined node in the variable resistor circuit upon application of a predetermined voltage to the variable resistor” (Examiner’s emphasis).
No cited art discloses all the elements connected and operative as recited in claim 3 and having a variable resistor having a resistance value corresponding to the resistance value of the wire connected to the source of the MOS transistor and generating the voltage at a node of the variable resistor when a voltage is applied to the variable resistor.
Claim 6 is allowed for similar reasons as claim 1.
With respect to claim 9, there is no cited art that discloses the method operating a circuit that includes:
“a metal-oxide-semiconductor (MOS) transistor having a source terminal coupled to one line of a power supply line and a ground line, 
a voltage generation circuit configured to generate a voltage corresponding to a resistance value of wiring between the one line and the source terminal based on a resistance value of a variable resistor circuit, and AMENDMENT-4-17/412,987Attorney reference: ISS-137BC 
a control circuit configured to cause the MOS transistor to generate a current based on the voltage of the voltage generation circuit, the current adjustment method comprising:
 a first step of measuring the current generated by the MOS transistor; and
 a second step of adjusting the resistance value of the variable resistor circuit, such that the current generated by the MOS transistor becomes equal to a predetermined current” (Examiner’s emphasis).
There is no cited art that discloses generating a first voltage having a value that corresponds to a resistor value of the wiring based on the variable resistor and generating a current using the measuring step and adjusting of the resistance step as recited in claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525. The examiner can normally be reached 9:00AM-5:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849